Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vannucci (US 2008/0223131 A1).
Regarding claims 1 and 6-7, Vannucci discloses a distance measuring apparatus, comprising: a processor [0038 The microprocessor processes motion data 191 captured by the system as described below.]; and a storage medium having computer program instructions stored thereon, where executed by the processor, perform to: acquire an information acquisition unit that acquires information output from a second device that is attached to a target site for which a distance between a reference site and the target site is to be measured [fig. 1a shows sensors #110 on both arms of human runner] and acquires sound wave or radio wave output [0110 can use signals other than ultrasonic signals for the time of flight measurements…radio signals] from a first device that is attached to the reference site [fig. 1a shows #170 signal source located at chest and elsewhere on human] and outputs sound wave or radio wave and information relating to an output of a first device; and a distance acquisition unit that acquires a distance between the first device and the second device on the basis of the acquired information [abstract Three dimensional locations of the set of sources and the set of sensors are determined from the distances. T].

    PNG
    media_image1.png
    559
    548
    media_image1.png
    Greyscale

Regarding claim 2, Vannucci also teaches the distance measuring apparatus according to claim 1, wherein the information output from the second device is acquired sound wave information indicating the sound wave output from the first device; the information relating to the output of the first device is output sound wave information indicating the sound wave output from the first device; and the computer program instructions further perform to acquire the distance acquisition unit acquires the distance between the first device and the second device on the basis of the acquired sound wave information and the output sound wave information [0010 Three-dimensional marker locations are determined using triangulation methods; 0032 it is possible to determine the 3D locations of all the sources and sensors, with respect to a global coordinate system].
Regarding claim 4, Vannucci also teaches the distance measuring apparatus according to claim 1, wherein the information output from the second device is acquisition time point information indicating a time point at which the radio wave output from the first device is acquired; the information relating to the output of the first device is output time point information indicating a time point at which the first device outputs the sound wave or the radio wave; and the computer program instructions further perform to acquire the distance acquisition unit acquires the distance between the first device and the second device on the basis of the acquisition time point information and the output time point information [0018 Ultrasonic time-of-flight measurements, linear accelerations, and angular velocities are acquired by a set of miniature sensors distributed over a wearable garment. This information is then used to reconstruct joint configurations of a human body.; 0037 time-of-flight (TOF) measurements. TOF measurements can be done using different signal types: e.g., radio signals, light, sound, and UWB pulses.].
Regarding claim 5, Vannucci also teaches the distance measuring apparatus according to claim 4, wherein the computer program instructions further perform to acquire the distance acquisition unit acquires the distance between the first device and the second device on the basis of a time difference between a time point indicated by the acquisition time point information and a time point indicated by the output time point information [0066 The observed time delay, i.e., time of flight, between emission of the pulse and sensing by the sensor is proportional to the distance between the two.].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vannucci (US 2008/0223131 A1) as applied to claim 2 above, and further in view of Zeitzew (US 2003/0142587 A1).
Regarding claim 3, Vannucci does not explicitly teach … and yet Zeitzew teaches the distance measuring apparatus according to claim 2, wherein the computer program instructions further perform to acquire the distance acquisition unit acquires the distance between the first device and the second device [0002 The transmitter can either be located at the mobile object to be positioned, with receivers on beacons placed strategically in the environment, or conversely, transmitters can be placed on the beacons with a receiver located on the mobile object. In some systems, the ultrasonic signal is accompanied by a radio frequency signal, mainly for the purpose of time-synchronization between the transmitter and the receiver.] on the basis of a phase difference between a waveform of sound indicated by the acquired sound wave information and a waveform of sound indicated by the output sound wave information [0002 In situations where the mobile object is moving with a significant speed with respect to the beacons, signal frequency Doppler shift of the transmitted ultrasonic signal may be used to aid in the determination of the velocity and position of the mobile object].
It would have been obvious to replace the time of flight measurement for estimating position as taught by Vannucci, with the Doppler measurement as taught by Zeitzew so that both velocity and position of the mobile object may be estimated (Zeitzew) [0002].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645